TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2015



                                     NO. 03-15-00456-CR


                               Codus Clifton O’Neill, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BOURLAND




This is an appeal from the order signed by the trial court. Having reviewed the record, it appears

that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for

want of jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.